UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7480



JOSHUA FLUELLEN,

                                              Plaintiff - Appellant,

          versus


FRANKLIN M. EPSTEIN, Neurosurgeon at Aiken
Regional Medical Center; L. GUEVARA, Assistant
Health Service Administrator at FCI-Edgefield;
J.A. SERRANO, MD and Clinical Director at FCI-
Edgefield; FUERTES ROSARIO, Health Service
Administrator at FCI-Edgefield,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Henry M. Herlong, Jr., District Judge.
(CA-02-2091)


Submitted:   December 11, 2003         Decided:     December 23, 2003


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Joshua Fluellen, Appellant Pro Se. Richard Carson Thomas, BARNES,
ALFORD, STORK & JOHNSON, Columbia, South Carolina; Raymond Emery
Clark, Assistant United States Attorney, Barbara Murcier Bowens,
OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Joshua   Fluellen   appeals   the   district   court’s    order   and

judgment adopting the magistrate judge’s report and recommendation,

granting summary judgment to the Defendants and dismissing his

claim of deliberate indifference to a serious medical need. We have

reviewed the record and find no reversible error.      Accordingly, we

affirm for the reasons stated by the district court.      See Fluellen

v. Epstein, No. CA-02-2091 (D.S.C. Aug. 21, 2003).            We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                 AFFIRMED




                                   2